DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 

Allowable Subject Matter
Claims 1-17, 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Kobayashi et al. disclose: at least one first scintillator (fig.6 item 100) configured to, in response to interaction with a pulse of inspection radiation, re-emit first light in a first wavelength domain (para. [0077]); at least one second scintillator configured to, in response to interaction with the pulse of inspection radiation, re-emit second light in a second wavelength domain different from the first wavelength domain (para. [0122] teaches the scintillators are different), wherein the at least one first scintillator is adjacent to the at least one second scintillator (fig.6 item 100) along a direction transverse to a direction of propagation of the inspection radiation (fig.6 item 110 is the X-ray radiation, para. [0071] teaches the scintillators can be rectangles or squares). Deych disclose: at least one first sensor configured to measure the first light and not the second light (para. [0018]). The prior arts fail to teach, disclose, suggest or make obvious: the at least one first scintillator is adjacent to the at least one second scintillator along a direction transverse to a direction of propagation of the inspection radiation.
Regarding independent claim 17, Kobayashi et al. and Deych disclose: re-emitting, from a first scintillator, first light in a first wavelength domain, in response to interaction with a pulse of inspection radiation; re-emitting, from a second scintillator, second light in a second wavelength domain different from the first wavelength domain, in response to interaction with the pulse of inspection radiation, wherein the first scintillator is adjacent to the second scintillator along a direction transverse to a direction of propagation of the pulse of inspection radiation; and sensing the first light and not the second light (see  claim 1). The prior arts fail to teach, disclose, suggest or make obvious: the first scintillator is adjacent to the second scintillator along a direction transverse to a direction of propagation of the pulse of inspection radiation.
Claims 2-16, 19 are allowed on the same basis as independent claims 1 & 17 for dependency reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371.  The examiner can normally be reached on Mon-Fri 9-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                                                                                                                                                                                                                                

/MAMADOU FAYE/Examiner, Art Unit 2884